Citation Nr: 1828353	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel



INTRODUCTION
The Veteran served on active duty from February 1946 to February 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

On the January 2014 VA Form 9, the Veteran requested a Board videoconference hearing. The hearing was scheduled for February 2016. However, via February 2016 correspondence he withdrew his hearing request. Accordingly, the Board deems the hearing request withdrawn. 38 C.F.R. § 20.704 (d) (2017).

The Board subsequently, in March 2016, remanded the claims for service connection for tinnitus and a head injury to the Agency of Original Jurisdiction (AOJ) for additional development. A December 2017 rating decision since issued, on remand, service connection was granted for tinnitus.  The remaining head injury claim is still on appeal, since it continued to be denied, the requested development has been completed and the issue has been returned to the Board for final adjudication. The Board finds that substantial compliance with the prior remand directives has been accomplished. Therefore, the Board may proceed to adjudicating the Veteran's head injury claims without prejudicing him. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is against  a finding that the Veteran has a head injury that is related to or caused by active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a head injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's service connection claim the Board notes that he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim. Additionally, the Board notes that no service treatment records (STRs) are available for review. Efforts were made to secure the Veteran's STRs, however the National Personnel Records Center (NPRC) reported that the records might have been destroyed in a fire in 1973. Nonetheless, in his July 2011 statement in support of claim, the Veteran has provided that he did not seek any treatment for a heady injury during service, thus he is not prejudiced by the absence of his STRs. Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). A current disability means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997). The most fundamental requirement for any claim for service connection is current disability. See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Facts and Analysis

The Veteran contends that he is entitled to service connection for a head injury. As the weight of the evidence does not demonstrate a current diagnosis related to a head injury at any time during the appeal period, the Board finds that service connection is not warranted.

The Veteran reported that during service in the Philippines in 1947, a big aluminum container fell from a shelf and hit him on the head.  See January 2014 Form 9.  He further reported that a bump formed on his head, but he did not seek medical treatment. Id. STRs are unavailable for review.  The Veteran is not prejudiced by the absence of STRs as he has reported that he did not seek medical treatment for the in service incurrence described above.

Evidence of record includes the Veteran's lay statements and post service treatment records dated from 1999 to the present.  An April 2001 adult physical exam report from United Medical Center indicates that the Veteran's head and scalp were normal and there was no report of an in-service head injury.  A VAMC treatment note dated March 2011 shows that the he reported an in-service head injury, however a June 2013 treatment note shows that the Veteran denied any previous head trauma. 

Post treatment records show no evidence of residuals of a head injury. Furthermore, no evidence of records shows that the Veteran sustained a head injury during active duty service. 

After considering the above, the Board finds that the preponderance of the evidence is against the claim, as the evidence fails to demonstrate a current disability related to an in-service head injury. A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board carefully considered the Veteran's lay statements. Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is competent to report that he experienced a head injury during service. However, diagnosing residuals of a head injury such as cognitive and neurological symptoms goes beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of imaging studies, clinical findings, and psychiatric evaluation. The Veteran has not demonstrated that he has the requisite medical knowledge to determine whether he has currently diagnosed residuals of a head injury. Thus, whether the Veteran has current head injury residuals requires specialized training for a determination and is not susceptible of lay opinion. The Veteran's statements alone cannot be accepted as competent medical evidence. 

Overall, the record is void of any competent and credible evidence, including any medical evidence, that a current head disability had its onset during, or is otherwise related to, service. Therefore, the Board finds that a VA examination is not warranted for this claim. See McLendon at 83; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Brammer at 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").

ORDER

Service connection for a head injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


